DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9, 13-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Perren et al. (US 9,179,704 B2) in view of Stagmeier (US 3,023,110) and Vetter et al. (US 2015/0351421 A1). Engineering Toolbox NPL is relied on as evidence.
The limitation “and/or” is hereon interpreted to mean a choice can be made between the limitations “and” and “or”. For the sake of examination, the limitation “or” is chosen, where all limitations separated by “and/or” are interpreted to be alternatives. Where one limitation is in effect, the other(s) is not required by the claim.
Regarding claim 1, Perren et al. teaches a process for roasting and surface pasteurization of particulate food products (abstract), the food products being almonds but also including oleaginous seeds such as hazelnuts, pecans, walnuts, peanuts, bran, cereals, coffee and cocoa (column 4 lines 56-59 and 60-62), comprising placing the food products in an atmosphere and subjecting the food products to a predetermined temperature for heat treatment (column 3 lines 20-25 and 57-65; column 5 table 1), where the pasteurization (heat treatment) and roasting can be done in a single method step (column 4 lines 23-32 and 47-50), controlling a partial pressure of water in an atmosphere where the food products are located during the heat treatment, and increasing the partial pressure of water, during the heat treatment, by supplying water vapor (steam injection into the hot air) to the atmosphere in which the food products are located (column 4 lines 1-16). 
The surface temperature of the food equalizes the dew-point temperature of the moistened hot air, and this condition is maintained for a desired duration (column 4 lines 8-13), which would prevent substantial loss of moisture from the food products. Additionally, the dew-point temperature of the air and steam mixture can be essentially the same temperature of the surface temperature of the food products, i.e. 0oC above the surface temperature (column 4 lines 5-7), where no difference in temperature would result in essentially no moisture absorption by the food products (column 4 lines 17-21). That is, based on the approximate absorption rate of 0.1% water per oC as stated by Perren et al., a difference of 0oC between the steam/air mixture and the food products would result in no water absorbed. Perren et al. also states wanting to reduce absorption of water during the pasteurization phase as much as possible (column 4 lines 35-40). Since the moisture in the food products is maintained essentially the same throughout the pasteurization phase, i.e. a moisture gradient is substantially prevented, one of ordinary skill in the art would have reasonably expected a similarly homogeneous moisture distribution. It is noted that this process of minimizing substantial loss and gain of moisture within the food products appears to be the same process which applicant uses to maintain the homogenous moisture distribution (specification page 6 lines 2-5).
It is noted that Applicant’s specification recites that the partial pressure of water can be adjusted by supplying [water] vapor, i.e. moisture, into the atmosphere (page 3 lines 22-23; page 8 lines 26-27). Engineering Toolbox NPL shows that the effective partial pressure, Ps_effective, of steam (and therefore water) in a mixture of air and steam is the ratio of the volume of steam to the volume of mixture times the total pressure (page 1 equation 2). Increasing the amount (volume Vs) of steam in the mixture, while maintaining all other parameters constant, increases the effective partial pressure of the steam. 
The process of Perren et al. similarly controls the moisture content of the atmosphere to a desired degree by addition of water through steam incorporation into the hot air (column 4 lines 1-7). The partial pressure is also construed to be “controlled” and “increased” since Perren et al. states the volume of air flow through the roasting zone is reduced (column 3 lines 66-67) while steam injection is started, i.e. the partial pressure of water is increased by the relative amounts of air and steam injected into the system (column 4 lines 1-3), and relative amounts of air and steam flow are chosen to obtain desired conditions around the food within the roasting device (column 4 lines 4-16). Therefore the process of Perren et al. would naturally control and increase the partial pressure of water in said atmosphere, i.e. decrease air flow and increase steam flow, since changing the amount of steam or changing the air flow to the atmosphere would also change the partial pressure of the water in the atmosphere.
Perren does not specifically teach the partial pressure of the water is increased when the moisture content of the food products decreases. 
However, Perran does teach controlling the amount of hot air and steam to provide a dew-point temperature of the mixture about 0-8oC above the surface temperature of the material to be roasted (column 4 lines 4-7), where this temperature difference causes water condensation of the product surface until the surface temperature equalizes (column 4 lines 7-10). The condensation provides optimal conditions for inactivation of micro-organisms, where the optimal conditions are maintained for a desired period of time for pasteurization (column 4 lines 10-16). 
Additionally, the food products are first heated with hot roasting air until a desired product surface temperature is reached (column 3 lines 60-65), followed by reduction of the hot air flow and introduction of the steam (column 3 line 66 to column 4 line 3), which is essentially the same as increasing the partial pressure of water as explained above. It would have been reasonable to expect at least some degree of drying, thus decreased moisture content, during the initial heating with hot roasting air. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Perren et al. to increase the partial pressure when the moisture content of the food products decreases in order to ensure sufficient moisture is available for condensation on the food product surface, thereby providing optimal conditions for inactivation of micro-organisms during pasteurization, to minimize undesired qualitative changes in the food products (column 4 lines 35-37), as a matter of preference for the particular measured variable which indicates humidity/moisture content in the atmosphere, to ensure optimal conditions for consistent pasteurization throughout the entire treatment volume, thereby similarly ensuring all portions of the food is sufficiently pasteurized.
Regarding the partial pressure of water in the atmosphere being controlled (increased) such that moisture distribution within the food products is substantially homogeneous, Perren et al. already teaches controlling the amount of air and steam such that the dew-point temperature of the mixture lies 0-8oC above the surface temperature of the material to be roasted, which allows water to condense on the product surface until the surface temperature equalizes the dew-point temperature of the moistened hot air (column 4 lines 4-10), but does not explicitly teach moisture distribution within the food products is substantially homogenous.
Stagmeier teaches a process for treatment of water chestnuts comprising removing the skin (column 2 lines 37-43), and exposing the nuts to air having 70-80% relative humidity such that moisture evaporated from the surface of the nut does not cause a significant differential in moisture throughout the nut, where the moisture content of the interior nut meat is maintained substantially uniform throughout the course of processing, thereby preventing a “case-hardened, horny outer shell layer” forming on the product (column 1 lines 18-27 and 40-56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Perren et al. to control the partial pressure of water in the treatment atmosphere to obtain a substantially homogeneous moisture throughout the individual food pieces since the reference already teaches maintaining a layer of condensed water on the surface of the food pieces, where one of ordinary skill in the art would have reasonably expected this process to prevent or minimize excessive moisture loss from the surface, thereby similarly preventing or minimizing a moisture gradient within the food pieces, and also to similarly prevent formation of a hardened exterior as taught by Stagmeier.
Perren et al. does not teach repeatedly measuring a moisture content of the food products during the heat treatment and roasting.
Vetter et al. teaches a method for drying and/or roasting a food (abstract), the food including cocoa beans (paragraph 6), where the cocoa is heated in treatment chamber 3 using a gas (figure 1; paragraph 105), where the beans can be treated with steam and air (paragraph 109), the process serving to perform sterilization during the drying and/or roasting (paragraph 67). The moisture of the food is measured by a sensor, and the measured values gives an indication of the suitable moment in time for introducing additional moisture, which ensures a sterilization of the food (paragraphs 14 and 69). Depending on the measured moisture, the flow of heated gas through chamber 3 is regulated (paragraph 116). The moisture is determined by means of a microwave sensor (paragraph 24), where the sensor repeatedly measures the moisture of the food over a period of time (figure 8; paragraph 143). The reference is analogous since it is directed to treating similar foods (Perren et al. also mentions cocoa column 4 line 59) for a microbial inactivation process during roasting and/or heat treatment.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Perren et al. to repeatedly measure the moisture content of the food during the heat treatment and roasting since Perren et al. teaches wanting to control the amount of steam (and therefore moisture) to maintain desired conditions within the system such as a maintained level of condensation on the food surface (column 4 lines 4-21), and Vetter et al. provides a method for maintaining a desired moisture content for a similar microorganism inactivation process, and therefore to similarly ensure that the system has enough steam/humidity to provide such conditions, and in the case that there is insufficient humidity, to automatically signal an increase in the steam fed into the system.
Regarding claim 2, the limitation “is adjustable” in line 2 of the claim is interpreted to mean that the partial pressure of water is capable of being adjusted as claimed, but actually performing said limitation is not required. 
Perren et al. teaches adding steam to the atmosphere (adjusting partial pressure of water) such that condensation occurs on the surface of the food (column 4 lines 1-13), which would naturally prevent moisture escape from the inside of the food. It is noted that the partial pressure can be controlled to increase the water content of the food (column 4 lines 17-22). The pasteurization is followed by drying, where steam addition is interrupted and hot air volume flow is increased to dry the food (column 4 lines 23-34). The addition and interruption of steam addition would have naturally allowed adjusting partial pressure of the water, and also naturally allowed deliberate moisture escape from the food products, particularly since the roasting steps can be performed above the boiling temperature of water, i.e. 170oC and 133oC (column 5 lines 7-10).
Regarding claim 3, the limitation “measurement of a relative air moisture in the atmosphere and/or the moisture content of the food products and/or a density of the food products” is interpreted to recite alternatives. For the sake of examination, the limitation “the moisture content of the food products” is chosen. Likewise, the limitation “carrying out the measurement of the moisture content of the food products” recited in lines 4-5 is chosen, and the limitation “microwave radiation” is chosen.
Perren et al. does not teach the partial pressure of water is controlled on a basis of measurement of the moisture content of the food products, and measurement of the moisture content by using microwave radiation.
As stated for claim 1, Vetter et al. teaches the moisture of the food is determined by means of a microwave sensor (paragraph 24), where the sensor has the advantage that the moisture of the food can be determined reliably and quickly (paragraph 62), and the moisture of the interior of the food can be determined for better regulation (paragraph 77). The moisture of the food is measured by a sensor, and the measured values gives an indication of the suitable moment in time for introducing additional moisture, which ensures a sterilization of the food (paragraphs 14 and 69). Depending on the measured moisture, the flow of heated gas through chamber 3 is regulated (paragraph 116).
Additionally as stated for claim 1, Perren et al. teaches the partial pressure of water is controlled through addition of steam.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Perren et al. to control the partial pressure of water based on the measured moisture content of the food products using microwave radiation since the reference already suggests controlling the amount of steam added to achieve a desired dew point temperature and condensation during pasteurization (column 4 lines 4-17), and therefore in order to use a device which provides a signal to increase moisture content to maintain the treatment environment within desired parameters, to facilitate reliable and quick determination, to determine the moisture of the entirety of the food within the system for better regulation as taught by Vetter et al., and to apply a known technique (measuring moisture of food using microwaves) to a known method (heating foods using air and steam) ready for improvement to yield predictable results (moisture determination and subsequent processing control) KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 5, Perren et al. teaches the control of the partial pressure of the water takes place during the heat treatment by deliberately injecting steam (water vapor) into the hot air which is fed to the food products (column 3 line 66 to column 4 line 7).
Regarding claim 6, Perren et al. does not specifically recite achieving a substantially homogeneous distribution of the temperature in the food products. However, the process of Perren et al. appears to be the same as that of Applicant’s claimed process, i.e. heat treatment using humidified hot air where the moisture content of the air (partial pressure of water) is controlled for homogeneous moisture distribution in the food products. Furthermore, Applicant’s specification recites that homogeneous temperature in the food products is achieved via controlling moisture loss by making use of the dew point of the process (page 9 line 25 to page 10 line 5). Perren et al. teaches a similar operating process and using dew point temperature for condensation on the surface of the foods (column 3 lines 5-11; column 4 lines 5-13), which would effectively minimize moisture loss from the food, while simultaneously minimalizing absorption of water during pasteurization (column 4 lines 35-40). The conditions are maintained for a predetermined duration for pasteurization (column 4 lines 12-14). Therefore, absent persuasive evidence to the contrary, one of ordinary skill in the art would have reasonably expected the process of Perren et al. to similarly have a substantially homogeneous distribution of temperature in the food products. 
Vetter et al. further teaches the gas path can be adjusted in order to achieve a homogenous heat distribution (paragraph 27), for more even treatment of the food (paragraph 53).
It would have been obvious to modify the process of Perren et al. to have a homogeneous distribution of temperature in order to ensure the pasteurization and roasting occurs evenly throughout all the food products in the treatment device.
Regarding claims 7, for the sake of examination, the limitation “dew point temperature” is chosen. Perren et al. teaches the humidity of the hot air mixed with steam has a dew-point temperature that lies approximately 0-8oC above the surface temperature of the material to be roasted to ensure condensation of the surface of the material for optimal pasteurization (column 4 lines 4-12), and the conditions are maintained for a predetermined duration (column 4 lines 12-14). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Perren et al. to maintain a dew point temperature of the food products during heat treatment in order to similarly ensure condensation for optimal pasteurization conditions.
Regarding claim 9, Perren et al. teaches the food products are dried after heat treatment, and the introduction of steam is interrupted and the hot air volume flow is increased (column 4 lines 25-32). Interrupting the introduction of steam would naturally decrease the partial pressure of water in the atmosphere (with respect to the pasteurization phase), i.e. water content is decreased in the heating medium.
Regarding claim 13, Perren et al. teaches operation temperatures of less than 100oC during the pasteurization phase, including 90oC or higher for the roasting phase (column 3 lines 5-7 and 20-22; column 5 table 1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Perren et al. to use the claimed temperature range in order to ensure the food products are sufficiently pasteurized and roasted, and since the values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of food, desired degree of microorganism destruction, and desired characteristics of the final product (column 4 lines 35-40). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Regarding claim 14, the combination applied to claim 1 teaches a method of carrying out a heat treatment of food products including hazelnuts, pecans, walnuts, peanuts, bran, cereals, coffee and cocoa as recited for claim 1. The same combination is applied to claim 14 and would have been obvious for the same reasons stated for claim 1.
Regarding claim 15, the limitation “is adjustable” in line 4 is interpreted to mean the process is capable of performing the claimed limitation, i.e. deliberate moisture escape from the food products, but actually performing said limitations is not required. Perren et al. teaches adding steam to the atmosphere (adjusting partial pressure of water) such that condensation occurs on the surface of the food (column 4 lines 1-13), which would naturally prevent moisture escape from the inside of the food. It is noted that the partial pressure can be controlled to increase the water content of the food (column 4 lines 17-22). The pasteurization is followed by drying, where steam addition is interrupted and hot air volume flow is increased to dry the food (column 4 lines 23-34). The addition and interruption of steam addition would have naturally changed the partial pressure of the water, and also naturally allowed deliberate moisture escape from the food products, particularly since the roasting steps can be performed above the boiling temperature of water, i.e. 170oC and 133oC (column 5 lines 7-10).
Regarding claim 16, the combination applied to claim 3 teaches controlling partial pressure of water on a basis of a measurement of the moisture content of the food, and carrying out the measurement using microwave radiation. The same combination is applied to claim 16 and would have been obvious for the same reasons stated for claim 3.
Regarding claim 18, Perren et al. teaches the control of the partial pressure of the water takes place during the heat treatment by deliberately supplying steam (vapor) to the atmosphere around the food products during heat treatment (column 3 line 66 to column 4 line 7).
Regarding claim 19, one of ordinary skill in the art would have reasonably expected a uniform temperature distribution in the food products as stated for claim 6. Perren et al. teaches operation temperatures during the first portion of the process of less than 100oC, including 90oC or higher as stated for claim 13. The same modifications are applied to claim 19 and would have been obvious for the same reasons stated for claims 6 and 13. Additionally a subsequent heating process occurs at temperatures of 170oC and 133oC (column 5 lines 5-12).
Regarding claim 20, Perren et al. teaches the humidity of the hot air mixed with steam has a dew-point temperature that lies approximately 0-8oC above the surface temperature of the material to be roasted to ensure condensation of the surface of the material for optimal pasteurization (column 4 lines 4-12), and the conditions are maintained for a predetermined duration (column 4 lines 12-14). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Perren et al. to maintain a dew point temperature of the food products during heat treatment in order to similarly ensure condensation for optimal pasteurization conditions.
Regarding claim 21, the combination applied to claim 1 teaches a method of carrying out a heat treatment of food products including hazelnuts, pecans, walnuts, peanuts, bran, cereals, coffee and cocoa as recited for claim 1. The same combination is applied to claim 21 and would have been obvious for the same reasons stated for claim 1.
The difference between claims 1 and 21 is that the latter further requires drying the food products after the roasting and lowering the partial pressure of water in the atmosphere, during the drying, so as to be lower than the partial pressure of water in the atmosphere during the heat treatment.
Perren et al. teaches the roasting process includes a first pasteurization phase where the partial pressure of water is controlled and adjusted by reducing hot air flow and increasing steam injection as recited for claim 1 above (column 3 line 60 to column 4 line 7), followed by first and second roasting phases where steam is interrupted and hot air flow is increased to dry and roast the food products (column 4 lines 23-34). The roasting occurs at temperatures above the boiling point of water, e.g. 170oC and 133oC (column 5 lines 5-12), and therefore would have naturally dried the food products.
The first and second roasting phases are construed to both roast and dry the food products since they use only hot air and do not impart additional moisture to the food products, i.e. steam injection is interrupted. Perren et al. further teaches the pasteurization and roasting phases are incorporated into a single method step (column 4 lines 47-59), and therefore all of the phases (pasteurization and first/second roasting) are construed to be part of an overall roasting process. Thus, either of the first and second roasting phases are construed to be drying the food products and lowering the partial pressure of water during the drying.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perren et al. (US 9,179,704 B2) in view of Stagmeier (US 3,023,110) and Vetter et al. (US 2015/0351421 A1) as applied to claims 1-3, 5-7, 9, 13-16 and 18-21  above, and further in view of Cavestro (US 2016/0235109 A1).
Perren et al. teaches supplying hot air to the atmosphere to achieve and/or maintaining the predetermined temperature (column 3 lines 62-65; column 4 lines 4-6; column 5 table 1), but does not specify the partial pressure of the water is controlled on a basis of a moisture of a supply air and/or an exhaust air of a hot air stream. For the sake of examination the limitation “supply air” is chosen.
Cavestro teaches a process for drying and/or heat treating loose food products such as seeds, coffee, and hazelnuts (abstract; paragraph 29), comprising a ventilation and conditioning unit 10 that provides humidified air flow to counteract excessive drying during treatment (paragraphs 35, 38 and 48), where the humidity level is measured by sensors of the conditioning unit 10 (paragraph 44). Measuring the humidity level allows control over the process such that humidity can be regulated (paragraphs 45-46). The reference is analogous since it is directed to a process for treating similar foods, and the heat treatment results in pasteurization (paragraph 48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Perren et al. to control the partial pressure of water on a basis of a measurement of a relative air moisture in the atmosphere since the reference already suggests controlling the amount of steam added to achieve a desired dew point temperature and condensation during pasteurization (column 4 lines 4-17), and further teaches reducing absorption of water during pasteurization to minimize undesired qualitative changes in the food (column 4 lines 35-37), and therefore in order to similarly allow regulation of the amount of steam in the humidified hot air to maintain said air within desired parameters as taught by Cavestro, and to combine prior art elements (humidity sensor and humidified air) according to known methods to yield predictable results in humidity control KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Perren et al. (US 9,179,704 B2) in view of Stagmeier (US 3,023,110) and Vetter et al. (US 2015/0351421 A1) as applied to claims 1-3, 5-7, 9, 13-16 and 18-21 above, and further in view of Kelly et al. (US 2016/0338376 A1).
Regarding claim 8, Perren et al. does not teach the duration of the heat treatment is controlled on a basis of a density measurement of the food products.
Kelly et al. teaches a method of roasting coffee beans (abstract) where roasting (heat treatment) duration is controlled based on measured density of the coffee beans and a respective target density (paragraphs 13, 18, and 42). The density of the coffee bean can be used to determine heat treatment characteristics such as roast level/degree (paragraph 44). Kelly et al. is considered to be analogous since the reference is within Applicant’s field of invention (heat treating foods, including coffee), and reasonably pertinent to the problem with which Applicant is concerned (controlling heat treating based on a measured variable, such as moisture content and/or density of the coffee beans).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Perren et al. to control the duration of heat treatment based on the density of the food since Perren et al. already teaches coffee can be one of the food treated (column 4 line 59), since Perren et al. already suggests a heat treatment process of the food including drying and roasting the food (column 4 lines 23-34), and since using monitored density values during coffee processing to determine a target point is achieved is known, and therefore to similarly determine when the desired degree of heat treatment has been achieved to prevent over/under roasting (and/or heating in general).
Regarding claim 10, Perren et al. teaches the food products are further dried in a roasting process after heat treatment by stopping the introduction of steam (partial pressure of water) into the hot air (column 4 lines 23-29), but does not specify the partial pressure of the water in the atmosphere is controlled during drying on a basis of a density change in the food products.
Kelly et al. teaches controlling roasting based on the measured density of the coffee as stated for claim 8 above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Perren et al. to similarly control the partial pressure of water based on density change in the food for the same reasons stated for claim 8 above, and since density of a coffee beans is an indication of the degree of roasting as taught by Kelly et al. (paragraph 44), and therefore to ensure that the air flow has sufficiently low moisture content to allow the roasting to proceed to a desired degree.

Response to Arguments
Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive. 
Applicant’s amendment to claim 1 has been considered. In view of the amendments, the combination applied to claim 1 is still construed to teach the claimed invention since the claims no longer distinguish between a “heat treatment” and the “roasting”.
Applicant argues on page 7 that Perren is directed to a two stage process (pasteurization and roasting), which is not a "single method step" and therefore does not read on the claims. This is not persuasive since the claims as currently drafted do not positively recite that the "heat treatment" and "roasting" are not separate steps. For example, claim 1 only recites the "heat treatment to roast food products" (lines 1-2) includes "a certain predetermined temperature during the heat treatment to roast the food products in the atmosphere" (lines 6-7), and "the heat treatment and the roasting" (lines 8-9). There is no indication in these limitations that prevents one skilled in the art to conclude the "heat treatment" and the "roasting" cannot be separate steps. While the examiner acknowledges that applicant intends to claim the "heat treatment" is the "roasting", this feature is not currently claimed and thus the teachings of Perren read on the claimed invention. 
Additionally, Applicant's claims explicitly recite that "heat treatment to roast" requires only that the food products are subjected to "a certain temperature during the heat treatment to roast the food products" (claim 1). Perren teaches the "heat treatment" portion subjects the food products to "a certain temperature", e.g. between 50 and 99C (column 3 line 64) (an "atmosphere" is inherent due to the air and steam flow of Perren) which is maintained at 0-8 degrees C above the surface temperature of the material to be roasted (column 4 lines 4-7). Thus the "heat treatment" step of Perren can also be interpreted to be a "roasting" step as claimed. 
Applicant argues on pages 7-8 that Stagmeier teaches "the moisture throughout the chestnut should be constant but should decrease during drying", which does not teach "moisture distribution is maintained constant during the roasting and 'dehumidification from the food products is avoided". This is not persuasive for the same reason stated for Perren above. Applicant's claims do not currently recite that the moisture level must be maintained, only that the moisture distribution is homogeneous. As pointed out by Applicant, Stagmeier teaches the moisture distribution within the nut remains homogeneous during the dehydration process. As Applicant's claims do not indicate that the moisture level must remain constant during the heat treatment in the humidified atmosphere, the teaching of Stagmeier reads on the claims. 
Applicant's arguments against the dependent claims and further combinations are not persuasive for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792